Citation Nr: 0002807	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-48 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to February 1, 1994 
for an award of a 100 percent disability evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to April 
1968.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which granted a 100 percent 
disability evaluation for PTSD, effective February 1, 1994.  
The veteran filed a timely appeal to that determination.

In December 1997, the Board remanded this issue for further 
development.  The RO, after readjudicating the claim based on 
the requested development continued its denial of the claim 
for an earlier effective date.  The case has returned to the 
Board for appellate review.

The Board also remanded the issue of entitlement to service 
connection for hearing loss.  On remand, the RO granted 
service connection for that issue.  Therefore, it is no 
longer on appeal before the Board.


FINDINGS OF FACT

1.  In a rating in June 1986, the Board granted service 
connection for PTSD. 

2.  The RO assigned a 30 percent rating for PTSD, effective 
from May 23, 1984; after a timely appeal, the Board denied an 
increased rating in July 1988.

3.  By a rating action in October 1989, the RO assigned a 50 
percent for PTSD, effective from May 8, 1989.  The RO 
confirmed and continued the 50 percent rating in January 
1991.

4.  There was a reasonable and rational basis, based on the 
evidence of record, for the RO to assign and continue the 50 
percent evaluation for PTSD in the respective October 1989 
and January 1991 rating actions, and the veteran did not 
timely appeal these rating actions.

5.  On February 1, 1994, a VA psychiatric evaluation 
presented indications that the veteran's PTSD had increased 
in severity.

6.  In March 1994, the RO denied a rating in excess of 50 
percent for PTSD, and the veteran filed a timely appeal.

7.  In January 1997, based on subsequent evidence showing 
that the veteran's PTSD was totally disabling, the RO 
assigned a 100 percent rating.

8.  It was not factually ascertainable that the veteran's 
PTSD was totally disabling from the evidence of record prior 
to February 1, 1994.


CONCLUSIONS OF LAW

1.  The RO rating actions in October 1989 and January 1991, 
determining that the veteran was entitled to a rating of 50 
percent, but not higher, for PTSD were not timely appealed, 
and became final.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.105, 3.160, 20.200-20.202, 20.302 
(1999).

2.  A February 1, 1994 VA psychological evaluation was an 
informal claim for an increased disability rating for the 
veteran's PTSD.  38 C.F.R. §§ 3.155, 3.157(b) (1999).

3.  Since the evidence introduced on and after February 1, 
1994 initially showed that an increase in disability had 
occurred, and constituted a reopened claim, the criteria for 
an effective date for a 100 percent evaluation for PTSD prior 
to February 1, 1994, have not been met.  38 U.S.C.A. §§ 5107, 
5110, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105, 3.150, 
3.151, 3.156, 3.157, 3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim that is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

Factual background

The Board granted entitlement to service connection for PTSD 
in June 1986.  As a result, in October 1987, the RO assigned 
a 30 percent rating for PTSD, effective from May 23, 1984.  
The veteran filed a timely appeal contending that a rating in 
excess of 30 percent was warranted.  

In July 1988, the Board denied the veteran's claim for a 
rating in excess of 30 percent for PTSD.  

In May 1989, the veteran filed an increased rating claim for 
PTSD.  

VA examined the veteran in July 1989.  The veteran reported 
that he was unemployed.  He had been attending a Vietnam 
Veteran Center for group therapy, which he believed had 
helped him.  The psychiatric examination revealed that the 
veteran was markedly depressed, however, he displayed normal 
grooming and psychomotor activity.  He was relevant, logical 
and coherent, with a normal rate and rhythm of speech.  He 
reported survival guilt, depression, fear of losing impulse 
control, and reliving Vietnam events with recurring intrusive 
thoughts.  The examiner diagnosed that the PTSD had increased 
in severity.  A July 1989 VA social service report made 
similar findings.  The social worker concluded that the 
veteran's overall situation and condition had seemed to reach 
a chronic stage.  There had been a gradual decline in his 
level of functioning and ability to cope.

In October 1989, the RO assigned a 50 percent rating for PTSD 
based on the evidence.  By history he was rated at 30 percent 
from May 23, 1984, and 50 percent from May 8, 1989.  The RO 
notified him of this in an October 19, 1989 letter.  The 
veteran did not file a notice of disagreement within a year, 
therefore that decision is final.  

In August 1990, the RO received a VA application for 
increased compensation based on unemployability.  He noted on 
the application that his service-connected stomach and 
nervous condition prevented him from securing or following 
any substantially gainful occupation.

The RO scheduled a status examination in September 1990, but 
the veteran failed to appear.  The record, however, does not 
contain a notice from the RO informing the veteran of the 
examination. 

In December 1990, the veteran reported that he had not 
received notice of a VA examination.  He requested another 
examination for an increase in his entitlements, and that he 
had been waiting for a year since his original claim for 
increase.  

In January 1991, the same VA physician who saw him in July 
1989 examined him again.  The diagnosis was chronic PTSD, 
unchanged since the last examination. 

In March 1991, the RO notified the veteran that it had denied 
an increased rating for PTSD.  The veteran did not file a 
notice of disagreement within a year, therefore that decision 
is final.  

According to an April 1992 VA Vocational Rehabilitation 
report, the veteran was doing well and he indicated that he 
had had no particular problems with his PTSD.  A September 
1992 report indicates that the veteran was employed full-time 
as an alcohol counselor.  The veteran had apparently 
participated in the VA Vocational Rehabilitation program from 
1986 to 1992.

In April 1993, the veteran specifically filed service-
connection claims for a number of disabilities, but he did 
not include an increased rating claim for PTSD among them.  

VA examined him in June 1993 with respect to the various 
disabilities unrelated to PTSD.  The VA examination reports 
are negative with respect to PTSD.

In June 1993, the veteran again specifically filed service-
connection claims for a number of disabilities, without 
including an increased rating claim for PTSD among them.  

The RO scheduled a routine psychiatric examination on 
February 1, 1994 in order to determine the status of the 
veteran's PTSD.  The same VA physician who saw him in 1989 
and 1991 evaluated the veteran again.  No new background 
history was obtained.  The veteran reported the full criteria 
for PTSD due to his service stressors.  He described survival 
guilt, flashbacks, paranoid preoccupations with other people, 
recurring extremely vivid nightmares of dead and mutilated 
bodies, and being defenseless against the enemy.  He had not 
continued group therapy on a regular basis.  He was not on 
medications.  His flashbacks and nightmares had increased in 
intensity.  He felt angrier and he feared losing control of 
his temper.  The psychiatric examination revealed that the 
veteran was depressed with a constrained affect.  He was 
emotionally labile with frequent crying alternating with 
angry, resentful and bitter expressions.  He dwelled on 
multiple PTSD criteria including survival guilt, reliving the 
distress of long periods of combat, awakening disoriented 
from combat dreams, feelings of futility and a foreshortened 
future, avoidant behavior and marked hyper-alertness.  He was 
competent within the meaning of the VA regulations.  The 
examiner diagnosed that the veteran's PTSD had increased in 
severity since the last examination. 

Subsequent medical records cumulatively reveal that the 
veteran's PTSD had increased in severity, and in January 
1997, the RO assigned a 100 percent rating for the veteran's 
PTSD, effective February 1, 1994.

In June 1995, the veteran and [redacted] appeared before a 
hearing officer at the RO.  Although they discussed his PTSD, 
they did not address the earlier effective date issue.

In September 1996, the veteran filed a VA Form 21-4192 
indicating that he had been out of work since 1985.  A 
September 1996 letter from the Vet Center corroborated this.

In April and December 1998, the Social Security 
Administration informed the RO that it was unable to locate 
the veteran's disability file.  All efforts to locate it were 
exhausted.

In May 1997, the veteran submitted additional evidence.  The 
evidence included a November 1993 letter addressed to the 
veteran from the Social Security Administration.  In the 
letter, the Social Security Administration concluded that the 
work the veteran had been doing during his "trial work 
period" did not show that he had the ability to do 
substantial gainful work.  

Along with the Social Security Administration letter, the 
veteran also submitted a statement indicating that VA 
committed clear and unmistakable error with respect to the 
effective date of his 100 percent PTSD rating for the 
following reasons.  First, contended that he filed a claim 
for an increased rating in 1990, which the RO denied in 
January 1991.  He further maintained that he filed a notice 
of disagreement to the RO's January 1991 decision, but the RO 
never acted on it.  Therefore, he essentially felt that the 
effective date should be in 1990, when he first requested an 
increase.  He concluded by requesting that the Board review 
all of the evidence with respect to his claim for an earlier 
effective date, thereby waiving consideration by the agency 
of original jurisdiction for the material that he submitted.  
38 C.F.R. § 20.1304(c) (1999).


II. Analysis

An original claim is defined as an initial application for 
benefits in a form prescribed by the Secretary for the 
Department of Veterans Affairs.  A finally adjudicated claim 
is an application that has been allowed or disallowed by the 
RO, the action having become final by the expiration of one 
year after the date of notice of an award or disallowance.  A 
reopened claim is defined as any application for a benefit 
received after final disallowance of an earlier claim.  
38 C.F.R. § 3.160.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs from a claimant, his or her 
representative, or some person acting as next of friend, may 
be considered an informal claim.  On receipt of an informal 
claim, if a formal claim is filed within one year from that 
date, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed, a 
report of VA examination, hospitalization, or outpatient 
treatment will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157(b).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1999).  Except in a simultaneously contested claim, 
a claimant must file a notice of disagreement with a 
determination by the RO within one year from the date that 
the agency mails notice of determination to him.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302.

A decision of a duly constituted rating agency that is final 
shall not be subject to revision on the same factual basis.  
Previous determinations that are final, including decisions 
of service connection, will be accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.104, 
3.105.

Unless otherwise provided, the effective date of an award 
based on an original claim, claim reopened after final 
adjudication, or a claim for an increase, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 5110 
(a)(b) (West 1991) ; 38 C.F.R. § 3.400.

One exception to the general rule on finality involves a 
finding of clear and unmistakable error. 38 C.F.R. § 3.105.  
The Board notes the veteran's argument that he is entitled to 
an earlier effective date for a 100 percent rating for PTSD 
because he has been unable to work since 1985.  However, this 
is a very general contention and does not in any manner 
detail his contentions with any specificity so as to raise a 
specific claim for clear and unmistakable error.  See Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162, 163 (1994); see also Luallen v. Brown, 8 Vet. App. 
92 (1995).  A claim of clear and unmistakable error in a 
prior adjudicative action based on a contention that the RO 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
Fugo.  

A determination that there was clear and unmistakable error 
in a rating decision must be based on the record and the law 
that existed at the time of the adjudication in question.  
Clear and unmistakable errors are those errors that are 
undebatable.  A decision would need to be arbitrary and 
capricious.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  If there is a plausible or rational reason for the 
rating decision, then it cannot be clearly and unmistakably 
erroneous.

In this case, the Board granted service connection for PTSD 
in June 1986, and the RO subsequently assigned a 30 percent 
evaluation for this disability, effective from May 23, 1984.  
The veteran timely appealed the RO's decision.

Although the veteran contends that he has been unemployed 
since 1985, he has provided no evidence that it was due 
specifically to PTSD.  Furthermore, according to the VA 
Vocational Rehabilitation file, he was employed full-time as 
an alcohol counselor in September 1992.  Moreover, he 
indicated at the time that he felt that his PTSD was not a 
hindrance to him.  Hence, there is no evidence in the 
Vocational Rehabilitation file that he was totally disabled 
due to PTSD prior to February 1, 1994.  He has also argued 
that the assigned date should be in 1990 when he requested an 
increase in his evaluation for PTSD.  However, as noted 
above. the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability occurred, 

The RO attempted to obtain the veteran's Social Security 
Administration records.  The Social Security Administration, 
however, reported that it could not find the veteran's file.  
Thus, there is no evidence that the veteran was totally 
disabled directly as a result of PTSD at any time prior to 
February 1, 1994.  Although it appears that the veteran was 
receiving Social Security disability benefits in 1993, the 
Board notes that the November 1993 Social Security 
Administration letter addressed to the veteran fails to 
specifically attribute the veteran's inability to perform 
substantial gainful work to PTSD.  Without such specificity, 
the Board finds that this record is not an informal claim.

Thus, the evidence of record shows that the veteran was 
employed full-time in 1992 and that the veteran was doing 
well in the VA Vocational Rehabilitation program.  The 
evidence also does not demonstrate that the veteran was 100 
percent disabled or unemployable as the result of his PTSD at 
the time of the October 1989 or January 1991 RO decisions.  
The Board finds that there was a reasonable and plausible 
basis, considering the evidence of record in October 1989 and 
January 1991, that the veteran's PTSD caused no more than 
considerable industrial and social impairment.  In other 
words, there was a rational basis for the ratings assigned by 
the RO in October 1989 and January 1991, and such ratings 
were not arbitrary and capricious.

With respect to the proper effective date, the information 
received as the result of the VA status psychiatric 
evaluation in February 1994 established that the veteran's 
PTSD had increased in severity.  Therefore, the Board accepts 
this VA examination report as a claim for an increased 
evaluation for PTSD.  However, there is no medical evidence 
or a claim for increase with respect to the veteran's PTSD 
dated between the last final RO decision in January 1991 and 
the February 1994 VA examination.  Therefore, there is no 
credible evidence establishing that the veteran's PTSD had 
increased in severity within one year prior to the February 
1994 VA examination.  

The Board notes that, while the veteran filed service-
connection claims in April and June 1993, they were for 
issues unrelated to his PTSD rating.  Furthermore, the June 
1993 VA examination reports relate only to disabilities other 
than PTSD.  Thus, there is no evidence that the veteran's 
PTSD had increased in severity within one year prior to 
February 1, 1994.

As a result, the VA psychological evaluation on February 1, 
1994 can be considered an informal claim for an increased 
rating for PTSD, and this informal claim was perfected by the 
RO's decision within a year of the examination.  The prior 
rating actions of October 1989 and January 1991 indicating 
that the veteran was entitled to a 50 percent evaluation for 
PTSD were final.  Pursuant to 38 C.F.R. 3.400 and 3.157, the 
veteran reopened his claim for increased benefits on February 
1, 1994.  Therefore, the date for the award of a 100 percent 
evaluation for PTSD is effective on and after February 1, 
1994, the date of the reopened claim, when it was first 
ascertainable that an increase in the disability had 
occurred.  This is the first date that the increased rating 
of 100 percent can be awarded, in view of the prior 
unappealed and final rating actions.

The Board has considered the veteran's contention that he was 
unemployable since the 1980s, however, there is no evidence 
to support this.  For example, as noted, the Social Security 
Administration was unable to provide VA with his records.  
Furthermore, the veteran failed to note that he was employed 
as an alcohol counselor in 1992.  Moreover, there is no 
evidence of record showing that any Social Security 
disability award made prior to February 1, 1994 was based 
solely on PTSD.  Therefore, the Board finds that there is no 
evidence showing that the veteran was totally disabled due to 
PTSD prior to February 1, 1994. 


ORDER

Entitlement to an effective date prior to February 1, 1994, 
for a 100 percent evaluation for PTSD is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

